DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3-5, 7, 9, 16-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US 2003/0128256) in view of Kent (US 2004/0085416) and Hilton et al. (US 2005/0146570).
Regarding to claims 1, 7, 9, 19-20:
	Oda et al. discloses an ink supply assembly for a printing device, comprising: 
		an ink regulator on a carriage (FIG. 1, element 20);
		a pump (FIG. 1, element 86);
a drive rack (FIG. 1, element 22); and	
              a first fluidic interconnect (FIG. 1: The lower element 64) mounted on the drive rack, wherein the first fluidic interconnect is couplable to an ink reservoir (FIG. 1, element 24), and wherein the drive rack is to:
                             move the first fluidic interconnect in a first direction (FIG. 1: Direction D) to engage the first fluidic interconnect with an inlet/outlet port (FIG. 1, element 46) of an ink regulator FIG. 1, element 20) of the printing device to supply ink from the ink reservoir (FIG. 1, element 24) to the ink regulator; and
                             move the first fluidic interconnect in a second direction (FIG. 1: Direction C) to disengage the first fluidic interconnect from the inlet port (FIG. 1, element 46) after supplying the ink to the ink regulator;
the assembly further comprising:
                  a second fluid interconnect (FIG. 1: The upper element 64) mounted on the drive rack, the second fluid interconnect being disposed above the first fluidic interconnect (FIG. 1: The lower element 46) on the drive rack;
                  wherein movement of the drive rack in the first direction (FIG. 1: Direction D) engages the second fluidic interconnect with an outlet port (FIG. 1, element 44) of the ink regulator.
Oda et al. however does not teach wherein the pump is connected to drive ink through the first fluidic interconnect from the ink reservoir into the ink regulator and remove a mixture of air and ink from the ink regulator through the outlet port to the ink reservoir thereby enabling a continuous flow of ink through the ink supply assembly.
Kent discloses an ink assembly for circulating ink in an ink printing apparatus comprising a pump system (FIG. 2-3, element PUMP) connected to drive ink through a fluidic interconnect from an ink reservoir (FIG. 2-3, element 60, 62, 64, and 66) into an ink regulator (FIG. 4, element 112) and remove a mixture of air and ink from the ink regulator through an outlet port (FIG. 4, element 120) to the ink reservoir thereby enabling a continuous flow of ink through the ink assembly (FIG. 10 and paragraph [0042]: The mixture of ink and air is withdrawn from the ink regulator through the output port 120).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the ink supply assembly in Oda’s apparatus to arrange the pump so that it can 
Oda et al. also does not teach wherein the inlet/outlet port of the ink regulator comprises a sealing assembly comprising a stopper element coupled to a resilient element, the stopper element being biased to a seat by the resilient element to seal the inlet/outlet port, the movement of the drive rack to engage the fluidic interconnect with the stopper element and unseal the inlet/outlet port by compressing the resilient element when the drive rack moves in the first direction.
Hilton et al. teaches an ink cartridge in a printing apparatus having an ink port (FIG. 2, elements 114) comprising a resilient element and a stopper element coupled to the resilient element (FIG. 4, elements 122 and 124); wherein the stopper element is biased to a seat (FIG. 4, element 126) by the resilient element to seal the ink port (FIG. 4, element 114), the movement of a drive rack (FIG. 1, element 150) to engage the fluidic interconnect with the stopper element and unseal the ink port by compressing the resilient element when the drive rack moves in the first direction (paragraphs [0027], [0037]-[0038]).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the valve of the inlet port in Oda’s apparatus to have the resilient element and the stopper arranged in the manner as disclosed by Hilton et al. to ensure the sealing of the valve to prevent ink from spilling (paragraph [0016]).
Oda et al. also discloses the following claims:
Regarding to claims 3-4, 7: further comprising a drive controller (FIG. 1, elements 90, 94) coupled to the drive rack, wherein the drive controller is to trigger movement of the drive rack in the first direction when the ink regulator has a volume of ink less than a predefined threshold (paragraph [0062]), wherein the drive controller is to trigger movement of the drive rack in the second direction paragraph [0063]), wherein the ink volume is sensed by an ink level manager coupled to the ink regulator (FIG. 5).
Regarding to claim 5: wherein the ink supply assembly comprises the ink reservoir (FIG. 1, element 24), wherein the ink regulator comprising a plurality of ink regulators (FIG. 2, element 20).
Regarding to claims 16-17: wherein the drive rack comprises pairs of first and second fluid interconnects to engage multiple ink regulators, and a pair of drive shafts on which the drive rack is mounted and a drive controller coupled to Computer Numeric Control stages to control movement of the drive rack on the drive shafts (In Kent, FIGs. 2-3 show four pairs of fluid interconnects (elements 82, 84) to engage four ink regulators (70, 72, 74, 76). In addition, in Oda et al, the drive rack (22) is driven by the actuator (90) to move in directions C and D, the drive rack thus must be mounted on a support to support for its movement. Such support reads on the drive shafts as claimed. Moreover, the actuator 90 coupled to the control unit 94 for controlling its operation to drive the drive rack).
2.	Claims 8, 10, 11-13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US 2003/0128256) in view of Kent (US 2004/0085416) and Hilton et al. (US 2005/0146570), and further in view of Hansburg (US 6390590).
Oda et al., as modified, discloses the claim invention as discussed above except wherein the ink level manager is to, based on a number of drops of ink being ejected from the ink regulator during printing and an average volume of each drop, estimate a volume of ink remaining in the ink regulator, the ink level manager to control engagement of the ink regulator with the fluid interconnects of the drive rack based on the estimate.
Hansburg discloses a method for estimating the remaining amount of ink in an ink cartridge in an inkjet printhead assembly, wherein the remaining amount is estimated based on a number of drops of ink being ejected from the printhead during printing and an average volume of each drop (column 1, lines 55-60).

Regarding to claim 12: further comprising a drive controller (Oda et al.: FIG. 1, elements 90, 94) coupled to the drive rack, wherein the drive controller is to trigger movement of the drive rack in the first direction when the ink regulator has a volume of ink less than a predefined threshold (Oda et al.: paragraph [0062]), wherein the drive controller is to trigger movement of the drive rack in the second direction when a prescribed volume of ink has been supplied to the ink regulator (Oda eta al.: paragraph [0063]).
Regarding to claim 13: further comprising an ink level manager coupled to the ink regulator assembly, wherein the ink level managers is to: determine whether the at least one of the plurality of ink regulators has a volume of ink less than a predefined threshold; upon determining that the at least one of the plurality of ink regulators has the volume of ink less than the predefined threshold, generate a first signal indicative of triggering engagement of each of the plurality of fluidic interconnects with the inlet port of the corresponding ink regulator; and operate a pump to supply a prescribed volume of ink to the at least one of the plurality of ink regulators (Oda: FIG. 1: Ink level sensors 41 and 43, control unit 94, and pump 86 manage the ink level of the ink regulator 20).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see the rejection above for explanation and newly citations.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853